—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered March 17, 1999, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant contends that the Supreme Court erred in denying his request to charge the jury that one of the People’s witnesses was an accomplice as a matter of law, and that his testimony therefore required corroboration (see, CPL 60.22). Under the circumstances, the witness is considered an accomplice as a matter of law, and the jury should have been instructed accordingly (see, People v Sweet, 78 NY2d 263; CPL 60.22). Since the error was not harmless, we reverse and order a new trial.
In light of the above determination, we need not address the defendant’s remaining contentions. Santucci, J. P., S. Miller, Goldstein and Smith, JJ., concur.